Citation Nr: 0923912	
Decision Date: 06/25/09    Archive Date: 07/01/09

DOCKET NO.  06-14 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Whether clear and unmistakable error (CUE) exists in an 
October 1957 decision that severed service connection for 
asthma.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Richard Rasmussen, Associate Counsel





INTRODUCTION

According to the RO, the Veteran had active military service 
from March 1943 to May 1944.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota.

In light of the decision below, the Veteran's petition to 
reopen a claim of service connection for asthma has been 
rendered moot; the Board need not discuss whether new and 
material evidence has been received since the October 1957 
decision.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDINGS OF FACT

1.  In June 1944, the Veteran received a grant of service 
connection for asthma.

2.  In October 1957, entitlement to service connection for 
asthma was severed on the basis that the Veteran's disability 
pre-existed service; the RO notified the Veteran of its 
decision, and of his appellate rights, but he did not 
initiate an appeal within one year.  

3.  It is clear that the evidence of record at the time of 
the October 1957 decision severing service connection does 
not establish that the June 1944 decision to grant service 
connection was clearly and unmistakably erroneous.




CONCLUSIONS OF LAW

1.  An October 1957 decision, which severed the Veteran's 
service-connected asthma, is final.  38 U.S.C. § 709 (1957); 
Department of Veterans Affairs Regulation 1008 (1936).

2.  The October 1957 decision that severed service connection 
for asthma was clearly erroneous.  38 U.S.C. §§ 310 (1957); 
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.63 (1956); 
38 C.F.R. § 3.104, 3.105 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Background

In several statements, the Veteran contends that, if he had 
asthma at the time he entered service, it was asymptomatic.  
The Veteran's March 1943 entrance examination notes merely, 
"[h]istory of asthma."  A September 1946 VA examination 
report indicates that the Veteran reported that he was free 
of asthma symptoms from age sixteen until his active military 
service three years later.  

A review of the Veteran's service treatment records reveals 
that the Veteran sought treatment for asthma in service.  An 
August 1943 treatment record from the USS Escambia regarding 
an undiagnosed renal problem notes that the Veteran had 
asthma on and off since childhood.  A December 1943 treatment 
record includes a diagnosis of asthma that existed prior to 
enlistment and notes that the Veteran reported that "since 
he was nine years old he has had repeated attacks of this 
nature" and that "[h]e has had attacks of asthma . . . ever 
since childhood."  A January 1944 treatment record indicates 
that the Veteran has occasional asthma attacks.  Finally, a 
February 1944 treatment record includes a recommendation that 
the Veteran be discharged from service due to a diagnosis of 
asthma with a note that "[p]atient has had periodic[] asthma 
all his life."

In June 1944, the RO in Chicago, Illinois granted service 
connection for asthma on the basis that the Veteran's 
disability was incurred in service and rated the Veteran 10 
percent disabled.  In June 1945, the rating was reduced to 
noncompensably (zero percent) disabling on the basis of a May 
1945 VA examination report that indicated material 
improvement of the Veteran's disability.  In October 1946, 
the rating was increased to 10 percent on the basis of a 
September 1946 VA examination report that indicated a 
worsening of the Veteran's disability.  The October 1946 
rating decision changed the basis of the service connection 
from "incurrence in" to "aggravated by" service.

In March 1957, the RO in Milwaukee, Wisconsin proposed to 
sever the Veteran's service connection for asthma on the 
basis that the initial grant of service connection on the 
basis of incurrence in service was clear and unmistakably 
erroneous because the Veteran's disability pre-existed 
service.  The Veteran was informed of the proposed severance 
by a September 1957 letter and he subsequently submitted 
additional evidence in support of his claim for service 
connection.  After review of the newly submitted evidence, 
the RO severed service connection in October 1957.  The 
Veteran did not appeal that decision.

B.  Analysis

The law provides that a prior final decision will be revised 
only on the basis of CUE.  38 C.F.R. § 3.105(a) (2008).  CUE 
requires a finding that "[e]ither the correct facts, as they 
were known at the time, were not before the adjudicator or 
the statutory or regulatory provisions extant at the time 
were incorrectly applied."  Russell v. Principi, 3 Vet. 
App. 310, 313 (1992) (en banc).  A determination that there 
was CUE must be based on the record and the law that existed 
at the time of the prior unappealed rating decision.  
Russell, 3 Vet. App. at 314.

Also, in a valid CUE claim, there must be some degree of 
specificity as to what the alleged error is and, unless it is 
the kind of error that, if true, would be CUE on its face, 
persuasive reasons must be given as to why one would be 
compelled to reach the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the alleged error.  Bustos v. West, 
179 F.3d 1378, 1380-81 (Fed. Cir. 1999), cert. denied, 120 S. 
Ct. 405 (1999); Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).

If the error alleged is not the type of error that, if true, 
would be CUE on its face, if the claimant is only asserting 
disagreement with how the RO evaluated the facts before it, 
if the claimant has only alleged a failure on the part of VA 
to fulfill its duty to assist, or if the claimant has not 
expressed with specificity how the application of cited laws 
and regulations would dictate a "manifestly different" 
result, the claim should be dismissed or the appeal to the 
Board terminated because of the absence of legal merit or 
lack of entitlement under the law.  See Luallen v. Brown, 
8 Vet. App. 92 (1995); Fugo, 6 Vet. App. at 44 (valid CUE 
claim requires some degree of specificity as to what the 
alleged error is).

In an April 2006 statement, the Veteran alleges that, when 
service connection is severed, the burden of proof was on VA 
to show CUE in the initial grant of service connection, and 
that the burden was improperly shifted to him to show that 
the initial grant was, in fact, proper.  Thus, the Veteran 
alleges that the extant laws regarding severance of service 
connection were incorrectly applied and the Board finds that 
the argument advanced by the Veteran has been made with the 
requisite specificity.  See 38 C.F.R. § 20.1404(b) (2008).  

The extant regulations regarding severance of service 
connection at the time of the October 1957 decision stated, 
"a rating board may reverse or amend a decision by the same 
or any other rating board where such reversal or amendment is 
obviously warranted by a clear and unmistakable error shown 
by the evidence in file at the time the prior decision was 
rendered."  Department of Veterans Affairs Regulation 
1009(A) (1954).  Thus, the Veteran is correct that when 
service connection is severed the burden of proof is on VA to 
show CUE in the initial grant of service connection.  The 
question then is, whether the October 1957 rating board 
showed that the June 1944 decision granting service 
connection for asthma was clearly and unmistakably erroneous.

The extant regulation regarding an award of service 
connection at the time of the June 1944 decision stated, 
"the payment of disability compensation . . . is authorized 
in cases where it is established that disabilities are shown 
to have been directly incurred in or aggravated by active 
military or naval service."  38 C.F.R. § 2.1077 (1938 Supp. 
1939-43).  "A preexisting injury or disease will be 
considered to have been aggravated by active military or 
naval service where there is an increase in disability during 
active service."  38 C.F.R. § 2.1100 (1938 Supp. 1939-43).  
In addition, extant regulations presumed that new recruits 
were in sound condition, stating, "every person employed in 
the active military or naval service shall be taken to have 
been in sound condition when examined, accepted and enrolled 
for service except as to defects, infirmities or disorders 
noted at time of the examination, acceptance and 
enrollment."  Department of Veterans Affairs Regulation 
1063(B) (1943).  "History of the preservice existence of 
defects, infirmities or disorders recorded at the time of 
examination for acceptance and enrollment does not constitute 
a notation of such conditions."  Id.

Under one view of the facts at the time of the June 1944 
decision, the Veteran's asthma was noted merely as a history 
of asthma which does not constitute a notation for purposes 
of rebutting the presumption of soundness.  Thus, one 
reasonable conclusion is that the Veteran's asthma was 
incurred in service.  However, under another view of the 
facts at the time of the June 1944 decision, the Veteran's 
asthma preexisted his active military service and was 
aggravated by service.  Thus, another reasonable conclusion 
is that the Veteran's asthma was aggravated by service.  
Finally, under a third view of the facts, the view taken by 
the October 1957 rating board, the Veteran's asthma 
preexisted his active military service and underwent no 
increase in severity during the Veteran's active military 
service.  Thus the conclusion of the October 1957 rating 
Board severing service connection for asthma.

The June 1944 decision granting service connection for asthma 
was a reasonable adjudication under the then-extant law, and 
that determination is not clearly and unmistakably erroneous.  
In other words, given the facts, particularly the reference 
to asthma by history at the time of entry onto active 
military service, there is some support for the conclusion 
that the Veteran was presumed sound and that, as a result, 
service connection could be granted on a direct-incurrence 
basis.  It is undebatable that VA did not meet the burden of 
showing that the grant of service connection was clearly and 
unmistakably erroneous.  Therefore, VA clearly failed to 
carry its burden of demonstrating CUE in the June 1944 
decision.  The October 1957 decision severing service 
connection is, in itself, clearly and unmistakably erroneous.  
The Veteran's claim of CUE in the October 1957 decision must 
therefore be allowed.


ORDER

The October 1957 decision severing service connection for 
asthma was clearly and unmistakably erroneous; service 
connection for asthma is restored, subject to the laws and 
regulations governing the payment of monetary benefits.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


